EXHIBIT 99.1 Connecticut Energy Corporation and CTG Resources, Inc. CombinedFinancial Statements For the Year Ended December31, 2009 (Successor), the period September 17, 2008 to December 31, 2008 (Successor), the period January 1, 2008 to September 16, 2008 (Predecessor), and the Year Ended December 31, 2007 (Predecessor) Connecticut Energy Corporation and CTG Resources, Inc. Index Combined Financial Statements: Page(s) Reports of Independent Auditors Combined Statements of Income(1) 1 Combined Statements of Comprehensive Income(1) 1 Combined Balance Sheets at December 31, 2009 and 2008 (Successor) 2 – 3 Combined Statements of Cash Flows(1) 4 Combined Statements of Changes in Equity(1) 5 – 6 Notes to Combined Financial Statements 7 – 37 For the year ended December 31, 2009 (Successor), the period September 17, 2008 to December 31, 2008 (Successor), the period January 1, 2008 to September 16, 2008 (Predecessor), and the year ended December 31, 2007 (Predecessor). 1 To the Shareholder and Boards of Directors of Connecticut Energy Corporation and CTG Resources, Inc.: In our opinion, the accompanying combined balances sheets and the related combined statements of income, of comprehensive income, of cash flows and of changes in equity present fairly, in all material respects, the financial position of Connecitcut Energy Corporation and CTG Resources, Inc. (the "Combined Company") at December 31, 2009 and December 31, 2008, and the results of their operations and their cash flows for the year ended December 31, 2009 and the period from September 17, 2008 to December 31, 2008 (the "successor periods") in conformity with accounting principles generally accepted in the United States of America. These financial statements are the responsibility of the Combined Company's management. Our responsibility is to express an option on these financial statements based on our audits. We conducted our audits of these statements in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perfom the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by managment, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. /s/ PricewaterhouseCoopers LLP July 24, 2010 To the Shareholder and Boards of Directors of Connecticut Energy Corporation and CTG Resources, Inc.: In our opinion, the accompanying combinedstatements of income,of comprehensive income, of cash flows and of changes in equity present fairly, in all material respects, the results of operations and cash flows of Connecitcut EnergyCorporation and CTG Resources, Inc. (the "Combined Company") for the period from January 1, 2008 to September 16, 2008 and the year ended December 31, 2007 (the "predecessor periods") in conformity with accounting principles generally accepted in the United States of America. These financial statements are the responsiblity of the Combined Company's management. Our responsiblity is to express and opinion on these financial statements based on our accepted in the United States of America. Those standards require that we plan and perform the audit misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. As discussed in Note 1 to the financial statements, effective January 1, 2008, the Combined Company adopted. Accounting for Collateral Assignment Split-Dollar Life Insurance Arrangements. /s/ PricewaterhouseCoopers LLP July 24, 2010 Connecticut Energy Corporation and CTG Resources, Inc. Successor Predecessor Year Ended December 31, 2009 Period September 17 to December 31, 2008 Period January 1, to September Year Ended December (Thousands) Operating Revenues Sales and services $ Operating Expenses Natural gas purchased Other operating expenses Maintenance Depreciation and amortization Other taxes Total Operating Expenses Operating Income Other (Income) Other Deductions Interest Charges Income Before Income Taxes Income Taxes ) Net Income Less: Preferred Stock Dividends of Subsidiary, Noncontrolling Interests 39 26 39 52 Net Income Attributable to Other Noncontrolling Interests 99 Net Income Attributable to CEC and CTG $ The accompanying notes are an integral part of our combined financial statements. Connecticut Energy Corporation and CTG Resources, Inc. Combined Statements of Comprehensive Income(1) Successor Predecessor Year Ended December 31, 2009 Period September 17, to December 31, 2008 Period January 1, to September 16, Year Ended December 31, 2007 (Thousands) Net Income $ Other Comprehensive Income (Loss), Net of Tax ) ) Comprehensive Income Less: Preferred Stock Dividends of Subsidiary, Noncontrolling Interests 39 26 39 52 Comprehensive Income Attributable to Other Noncontrolling Interests 99 Comprehensive Income Attributable to CEC and CTG $ The accompanying notes are an integral part of our combined financial statements. (1)For the year ended December 31, 2009 (Successor), the period September 17, 2008 to December 31, 2008 (Successor), the period January 1, 2008 to September 16, 2008 (Predecessor), and the year ended December 31, 2007 (Predecessor). 1 Connecticut Energy Corporation and CTG Resources, Inc. Combined Balance Sheets (Successor) December 31, (Thousands) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable and unbilled revenues, net Accounts receivable affiliate Notes receivable affiliate Natural gas in storage, at average cost Materials and supplies, at average cost Deferred income taxes Derivative assets Prepaid taxes Prepayments and other current assets Total Current Assets Utility Plant, at Original Cost Natural gas Less accumulated depreciation Net Utility Plant in Service Construction work in progress Total Utility Plant Other Property and Investments Other property and investments Investment in wind farms - Total Other Property and Investments Regulatory and Other Assets Regulatory assets Unfunded future income taxes Deferred income taxes Environmental remediation costs Deferred purchased gas Low income program Pension and other postretirement benefits Other Total regulatory assets Other assets Goodwill Other Total other assets Total Regulatory and Other Assets Total Assets $ $ The accompanying notes are an integral part of our combined financial statements. 2 Connecticut Energy Corporation and CTG Resources, Inc. Combined Balance Sheets (Successor) December 31, (Thousands, except shares) Liabilities Current Liabilities Current portion of long-term debt $ - Notes payable - $ Notes payable to affiliate Accounts payable and accrued liabilities Accounts payable, natural gas purchased Accounts payable to affiliate Interest accrued Taxes accrued Derivative liabilities - Customer deposit Other Total Current Liabilities Regulatory and Other Liabilities Regulatory liabilities Accrued removal obligations Deferred income taxes Pension benefits Other Total regulatory liabilities Other liabilities Deferred income taxes Pension and other postretirement benefits Asset retirement obligations Other Total other liabilities Total Regulatory and Other Liabilities Long-term debt Total Liabilities Commitments and Contingencies Preferred Stock of Subsidiary Redeemable preferred stock, noncontrolling interests CEC and CTG Common Stock Equity Common stock ($1 par value, 1,000 shares authorized and outstanding for CEC; no par value, 1,000 shares authorized and outstanding for CTG; at December 31, 2009 and 2008) 2 2 Capital in excess of par value Retained earnings Accumulated other comprehensive (loss) ) ) Total CEC and CTG Common Stock Equity Other Noncontrolling Interests Total Equity Total Liabilities and Equity $ $ The accompanying notes are an integral part of our combined financial statements. 3 Connecticut Energy Corporation and CTG Resources, Inc. Combined Statements of Cash Flows Successor Predecessor Year Ended December 31, 2009 Period September 17, to December Period January 1, to September Year Ended December 31, 2007 (Thousands) Operating Activities Net income $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Amortization of regulatory and other assets and liabilities, net ) ) Deferred income taxes and investment tax credits, net ) ) Bridgeport pipeline contract impairment - - - Pension expense (income) ) Changes in current operating assets and liabilities Accounts receivable and unbilled revenues, net ) ) Inventories ) Prepayments and other current assets ) ) Accounts payable and accrued liabilities ) ) Interest accrued ) ) Taxes accrued ) ) Other current liabilities ) ) Pension contribution ) - - ) Changes in other assets Customer hardship arrearage forgiveness and related programs ) Deferred gas costs ) ) Other ) Changes in other liabilities Nonfirm margin sharing Other Net Cash Provided by (Used in) Operating Activities ) Investing Activities Utility plant additions ) Proceeds from sale of Capitol Area System - - - Notes receivable, affiliate ) - - Other property additions ) Investment in wind farms ) - - - Investments available for sale, net ) ) ) Net Cash Used in Investing Activities ) Financing Activities Equity contribution from parent - - - Issuance of first mortgage bonds - - - Repayment of first mortgage bonds - ) - ) Long-term note issuances Long-term note repayments ) Notes payable three months or less, net ) Liquidating dividend ) - - - Dividends paid on preferred stock of subsidiary, noncontrolling interests ) Dividends paid on common stock ) - ) ) Net Cash Provided by (Used in) Financing Activities ) ) Net (Decrease) Increase in Cash and Cash Equivalents ) ) ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ The accompanying notes are an integral part of our combined financial statements. 4 Connecticut Energy Corporation and CTG Resources, Inc. Combined Statements of Changes in Equity (Predecessor) (Thousands, except shares) Common Stock Outstanding at Par Value(1) SharesAmount Capital in Excess of Par Value Retained Earnings Accumulated Other Comprehensive (Loss) Income Other Noncontrolling Interests Compre- hensive Income (Loss)* Total Balance, January 1, 2007 $
